TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 10, 2016



                                    NO. 03-15-00085-CV


               Michael J. DeLitta; and DeLCom Properties, LLC, Appellants

                                               v.

                                  Nancy Schaefer, Appellee




          APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
           DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on January 16, 2015. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Appellants shall pay all costs relating to this appeal, both in this Court and the court

below.